Citation Nr: 0419375	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than December 16, 
2000, for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Edward Bates, Esq.	


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which (1) increased the evaluation 
for service-connected post-traumatic stress disorder (PTSD) 
to 70 percent effective on December 16, 2000; (2) granted 
TDIU effective on December 16, 2000; and (3) established 
entitlement to Dependents' Educational Assistance.  The only 
issue on appeal is the veteran's claim of entitlement to an 
effective date earlier than December 16, 2000 for the grant 
of TDIU. 

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to TDIU for 
service-connected PTSD was received by VA on May 4, 2000.

2.  Evidence indicates that the veteran's service-connected 
PTSD became manifested by serious PTSD symptoms, including 
angry outbursts, social isolation, nightmares about combat 
experiences, and anger and anxiety associated with combat 
experiences, as of May 4, 2000.  There was significant 
impairment in social and occupational functioning as of May 
4, 2000.  


CONCLUSIONS OF LAW

1.  Criteria for a schedular disability evaluation of 70 
percent have been met as of May 4, 2000 for service-connected 
PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).
2.  The veteran is entitled to TDIU effective on May 4, 2000.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  Essentially, 
this law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Most 
recently, the VCAA was revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  

The Board's decision below is favorable with respect to the 
issue on appeal.  It is clear that sufficient evidence was 
developed for a favorable decision.  Thus, no further 
discussion of the VCAA is warranted here.

II.  Earlier Effective Date for the Grant of TDIU - Laws and 
Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for an increased 
evaluation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an increased evaluation is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  The earliest date as of which it is factually 
ascertainable that an increase in disability had occurred is 
applied if the claim is received within one year from such 
date; otherwise, the effective date is the date of the 
receipt of the claim.  38 C.F.R. § 3.400; § 3.400(o).  

While the statute and regulations do not set forth criteria 
specific to determining effective dates for TDIU claims, such 
claims necessarily are evaluated in accordance with the 
effective date requirements for increased claims, as there 
are minimum percentage evaluation requirements based upon VA 
schedular criteria that must be met for a service-connected 
disability (or disabilities) before a veteran is entitled for 
TDIU consideration.  More specifically, TDIU will be granted 
where the evidence shows that the veteran is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience, by reason of 
service-connected disability (or disabilities).  See 38 
C.F.R. §§ 3.340, 3.341, 4.16; and Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991); Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991).  TDIU may be warranted where the 
schedular rating is less than total and when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided, 
however, that if there is only one such disability, it must 
be rated at 60 percent or more.  If there are two or more 
disabilities, one must be rated at 40 percent or more, and 
sufficient additional disability for a combined rating of 70 
percent or more.  38 C.F.R. § 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  All veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  
Nonetheless, for a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places the claimant in a different position than 
other veterans with the same disability rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. at 363.

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      
 
As to what constitutes a claim for VA benefits, including a 
claim for TDIU, generally, a specific claim in the form 
prescribed by the Secretary of VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2003).  Implementing regulations provide 
that a claim or application could either be a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2003).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  See 38 
C.F.R. § 3.155(a) (2003).  

Further, governing case law provides that the VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

III.  Analysis

The record indicates that a March 1998 rating decision denied 
the veteran's claim of entitlement to service connection for 
PTSD as new and material evidence had not been submitted.  
Subsequently, after the performance of a VA compensation and 
pension (C&P) examination in April 1999, an October 1999 
rating decision granted service connection for PTSD and 
assigned a disability rating of 30 percent effective on March 
11, 1997, the date on which the veteran's claim to reopen was 
filed.  Another VA C&P examination was performed in December 
2000.  A February 2001 rating decision increased the rating 
for service-connected PTSD to 50 percent effective on 
December 16, 2000, the date of a VA C&P examination.  A July 
2001 rating decision increased the PTSD evaluation to 70 
percent effective on December 16, 2000, and granted TDIU 
effective that date.  In this appeal, the veteran seeks an 
earlier effective date for the grant of TDIU. 

Other than PTSD, service connection is in effect for a left 
knee disability (residuals of a shell fragment wound with 
arthritis), evaluated as 10 percent disabling effective on 
July 1, 1982.  With one service-connected disability, such 
disability must be rated at 60 percent or more; with two 
service-connected disabilities, one must be rated at 40 
percent or more, and the combined rating must be 70 percent 
or more, for entitlement to TDIU consideration.  38 C.F.R. § 
4.16.  According to the record, before December 16, 2000, the 
veteran did not qualify for TDIU, as his PTSD disability 
rating was only 30 percent, and his combined rating was 40 
percent.  

Accordingly, in this case, the basic question for the Board 
is whether there is evidence of the filing of a claim for 
TDIU or a date showing that the service-connected disability 
or disabilities had worsened to such a level so as to make 
the veteran eligible for TDIU consideration before December 
16, 2000.  After a review of the record, the Board notes that 
the veteran filed a VA Form 21-8940, "Veteran's Application 
for Increased Compensation Based on Unemployability."  It 
was received by the RO on May 4, 2000.  Thus, because there 
is evidence of a filing of a TDIU claim, the specific 
regulation in 38 C.F.R. § 3.400(o) applies.  It provides that 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred determines the 
effective date if the claim is received within one year from 
such date; otherwise, the effective date is the date of the 
receipt of the claim.  Accordingly, for the purposes of this 
claim, the Board must look to evidence dated one year before 
May 4, 2000 to the present.  If there is evidence dated 
within one year before May 4, 2000 showing service-connected 
disability to an extent such that TDIU is warranted, that 
date would become the effective date.  If there is no such 
evidence, then May 4, 2000 would become the effective date.  
       
As for evidence showing when entitlement to TDIU arose, the 
evidence of record shows that the veteran's initial diagnosis 
of PTSD was in April 1999.  See report of April 10, 1999 VA 
compensation and pension examination.  It is important to 
note that, as indicated in the April 1999 report, the veteran 
himself affirmatively stated that he could not recall when he 
was last employed, but that his inability to work was due to 
back problems (not shown in the record to be service-
connected), and not psychiatric symptoms.  Indeed, the Board 
notes that even the evidence of record dated between 1996 and 
April 1999 do not show diagnosis of any psychiatric problems, 
including PTSD.  In fact, they show only one instance in 
which the veteran reported depression, in 1996, which was 
deemed to be a factor that could affect the progress of a 
weight loss plan on which the veteran was later placed.  

In April 1999, the veteran had a Global Assessment of 
Functioning (GAF) scale score of 60.  Under the Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
a score of 100 represents superior psychological, social, and 
occupational functioning in a wide range of activities.  A 
score ranging between 51 to 60, as in the veteran's case, 
represents moderate psychiatric symptoms (e.g., flat affect 
and circumstantial speech; occasional panic attacks), or 
moderate functional difficulties (e.g., few friends; 
conflicts with peers or coworkers).  See VA April 1999 
examination report.    

On December 16, 2000, the veteran had another VA PTSD 
examination.  The report of this examination shows a GAF 
score of 50, which represents serious psychiatric symptoms 
and serious impairment of social and occupational 
functioning.  The veteran reported angry outbursts and social 
isolation, as well as PTSD symptoms of nightmares about 
combat experiences and anger and anxiety associated with 
these experiences.  There was, however, no evidence of 
extreme psychiatric symptoms, such as perceptual disturbances 
(e.g., visual or auditory hallucinations; inability to 
conduct daily activities; or suicidal or homicidal ideation), 
see December 2000 VA examination report, that would warrant a 
100 percent rating for PTSD under 38 C.F.R. § 4.126, 
Diagnostic Code 9411.  Indeed, even some evidence of such 
perceptual disturbances may warrant a lower rating of 70 
percent under Diagnostic Code 9411.  

A comparison of the reports of the April 1999 and December 
2000 PTSD examinations clearly indicates that the veteran's 
PTSD symptoms worsened over time.  PTSD symptoms noted in 
April 1999 apparently were moderate; by December 2000, the 
GAF scores dropped from 60 to 50, and the veteran's PTSD 
symptoms apparently became more serious.  There is no 
evidence dated within a year before May 4, 2000, when the 
TDIU claim was filed, indicating significant psychiatric 
problems.  On the contrary, the veteran was diagnosed with 
PTSD in April 1999, and showed moderate PTSD symptoms at that 
time.  Accordingly, under 38 C.F.R. § 3.400(o), the Board 
finds that the effective date for the purposes of qualifying 
for TDIU consideration must be May 4, 2000.  

Moreover, the Board also assigns May 4, 2000 as the date on 
which the veteran became entitled to a 70 percent disability 
evaluation for PTSD, not December 16, 2000, as the RO 
contends.  The veteran filed a TDIU claim in May 2000, 
between the performance of the April 1999 and December 2000 
C& P examinations.  There is no other medical evidence 
specific as to when between April 1999 and December 2000 the 
PTSD symptoms began to worsen.  The symptoms very well could 
have worsened by the time the May 2000 TDIU claim was filed 
to have merited a 70 percent rating so as to qualify the 
veteran for TDIU consideration.  In view of the lack of more 
specific medical evidence on this issue, the Board must 
resolve any reasonable doubt in the veteran's favor (see 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 (2003); and 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)), and find that 
the eligibility for TDIU, based on a 70 percent rating for 
PTSD, was established on May 4, 2000.    
        
The Board has considered whether an even earlier date of 
March 11, 1997, the date of the filing of a claim to reopen 
the previously denied (in September 1992) and final claim of 
entitlement to service connection for PTSD, should be the 
effective date for the purposes of granting TDIU.  The Board 
is of the opinion that there is no basis to do so because in 
that filing, the veteran indicated that he sought service 
connection for PTSD, among other claimed disabilities, but 
did not indicate a claim for VA benefits based on 
unemployability due to service-connected disabilities.  
Moreover, before March 1997, other than PTSD, service 
connection was in effect for a left knee disability 
(residuals of a shell fragment wound with arthritis), 
evaluated as 10 percent disabling effective on July 1, 1982, 
which did not meet the threshold requirements for TDIU 
consideration.  Most importantly, however, the Board notes 
that the veteran himself stated even as late as in April 1999 
that his inability to work was due to back problems (not 
service-connected), and not to psychiatric symptoms or the 
left knee disability.  

ORDER

1.  The veteran's service-connected PTSD is evaluated as 70 
percent disabling effective on May 4, 2000.

2.  An earlier effective date of May 4, 2000 is assigned for 
TDIU.

	     


                   
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



